            Case 1:20-cv-09275-VSB Document 48 Filed 01/27/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                           1/27/2021
BROOK BEVERAGE, INC.,                                      :
                                                           :
                                        Plaintiff,         :
                                                           :        20-cv-9275 (VSB)
                      -against-                            :
                                                           :             ORDER
PEPSI-COLA BOTTLING COMPANY OF                             :
NEW YORK, INC.,                                            :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the representations made at the January 27, 2021 status conference in the

 above-captioned case, it is hereby:

          ORDERED that each party shall submit a letter on or before February 3, 2021. The

 letters should address, at minimum, the following issues: 1) the harm, if any, to Defendant in

 maintaining the status quo, 2) the harm, if any, to Plaintiff in the event that Defendant operates

 the route until the estate process is complete, 3) the provisions of the distributor agreement

 between Defendant and Plaintiff that each party is relying on for their legal position regarding

 Defendant’s ability to temporarily operate the route, and 4) whether or not I have jurisdiction to

 grant any relief on this issue. Defendant’s letter should also address how Defendant has dealt

 with similar situations in the past, or whether this is a unique situation. The parties are expected

 to have met and conferred before submitting their letters, and to the extent appropriate, the letters

 should respond to the other parties’ positions.

          IT IS FURTHER ORDERED that the parties are directed to appear for a telephonic

 conference on February 5, 2021 at 10 AM. The conference line is 888-363-4749 and the access
          Case 1:20-cv-09275-VSB Document 48 Filed 01/27/21 Page 2 of 2




 code is 2682448.

 SO ORDERED.

Dated: January 27, 2021
       New York, New York

                                          ______________________
                                          Vernon S. Broderick
                                          United States District Judge
